Citation Nr: 1619228	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for facial numbness secondary to wisdom tooth extraction.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, including service in the Republic of Vietnam and receipt of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has facial numbness as a result of a wisdom tooth extraction that occurred at a VA facility in February 2009.  The treatment notes and consent form regarding the procedure are not of record.  The Veteran has asserted that he returned approximately two weeks after the procedure for additional treatment related to the extraction.  There are no follow-up treatment notes of record until February 2010.  Treatment notes from 2010 reflect the Veteran continued to complain of facial numbness.  The Veteran testified in his April 2016 Board hearing that the facial numbness was still present.  A VA treatment note from February 2010 reflects that the Veteran's facial numbness was considered "likely" permanent.

On remand, the RO should obtain all missing treatment records and associate them with the claims file.  The Board emphasizes that the February 2009 treatment note discussing the wisdom tooth extraction and any subsequent follow-up visits in 2009 should be associated with the claims file.  In addition, after the pertinent records have been obtained, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed facial numbness. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment notes that are not currently of record, to include records pertaining to the wisdom tooth extraction in February 2009, the signed consent form for the procedure, any follow-up records dated February 2009 to February 2010, and all records dated since October 2015.

2.  Then schedule the Veteran for an examination to determine the origin of his claimed facial numbness.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following inquiries:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran incurred additional disability as a result of his wisdom tooth extraction by VA in February 2009 and any follow up treatment?  If additional disability exists, what is the nature of such additional disability?

(b) If additional disability exists, is it as least as likely as not (a 50 percent or greater probability) that such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?

(c) If additional disability exists, is it at least as likely as not (50 percent probability or greater) that such additional disability was due to an event not reasonably foreseeable?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale for this conclusion.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

